Name: Commission Regulation (EC) NoÃ 471/2006 of 22 March 2006 derogating for 2006 from Regulation (EC) NoÃ 1445/95 as regards the dates of issue of export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 23.3.2006 EN Official Journal of the European Union L 84/4 COMMISSION REGULATION (EC) No 471/2006 of 22 March 2006 derogating for 2006 from Regulation (EC) No 1445/95 as regards the dates of issue of export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 29(2) thereof, Whereas: (1) Article 10(1) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (2) provides that export licences are to be issued on the fifth working day following that on which the application is lodged, provided that the Commission has not taken any specific action during that period. (2) In view of the public holidays in 2006 and the irregular appearance of the Official Journal of the European Union during those holidays, the abovementioned period of five working days will be too short to guarantee proper administration of the market and should therefore be extended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 10(1) of Regulation (EC) No 1445/95, for 2006 licences for which applications are lodged during the periods set out in the Annex to this Regulation shall be issued on the corresponding dates indicated in that Annex. The derogation shall apply provided that no specific action referred to in Article 10(2) of Regulation (EC) No 1445/95 has been taken prior to those dates of issue. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10). ANNEX Period for submission of licence applications Date of issue from 10 to 13 April 2006 21 April 2006 from 22 to 24 May 2006 1 June 2006 from 17 to 18 July 2006 26 July 2006 from 30 to 31 October 2006 8 November 2006 21 December 2006 29 December 2006 from 28 to 29 December 2006 8 January 2007